Citation Nr: 1145798	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for stable Dubin-Johnson syndrome with cholangiolitic hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran's active military service extended from January 1966 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased disability rating for the Veteran's service-connected liver disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for Dubin-Johnson syndrome.  As indicated in the November 2002 and September 2007 VA examination reports, this is a hereditary liver condition which results in increased serum bilirubin as a result of defective bile secretion.  The primary symptom is a low level jaundice.   

A 20 percent disability rating is presently assigned for this disability under Diagnostic 7345 which is used to rate chronic liver disease without cirrhosis.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  

The most recent Compensation and Pension examination of the Veteran was conducted in July 2009.  This examination did not address some of the medical criteria contemplated in the rating schedule.  The Veteran submitted a copy of a December 2009 private examination report, which reported additional symptoms, but not specific symptoms which are criteria in the rating schedule.  Another VA examination is necessary to obtain the evidence necessary to address all of the rating criteria.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA treatment records from the VA VISTA San Juan system for the period from January 2009 to the present.

2.  Schedule the Veteran for the appropriate VA examination for liver disorders to determine the present severity of the service-connected Dubin-Johnson syndrome with cholangiolitic hepatitis.  The examination report should include a detailed account of all liver pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must indicate:  

* If the disorder is currently symptomatic.  

* The presence or absence of:  fatigue; malaise; anorexia; nausea; vomiting; anorexia; arthralgia; right upper quadrant pain; weight loss; hepatomegaly; the need for dietary restriction; or the need for continuous medication.  

* If there have been incapacitating or debilitating episodes (acute signs and symptoms severe enough to require bed rest and treatment by a physician) resulting from this disability, and if so the duration of such episodes over the past 12 month period.  

The examiner must review the December 2009 private examination report and comment on whether the recorded symptoms of tender and distended abdomen are indicative of hepatomegaly.  The examiner must also review the medical evidence of record and comment on whether any reported symptoms of fatigue or malaise can be attributed to another disability such as the Veteran's nonservice-connected depression.  A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claim for an increased disability rating.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

